Citation Nr: 0122830	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-18 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date for the grant of service 
connection for post-traumatic stress disorder, prior to 
January 11, 1996.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.  

4.  Entitlement to compensation for residuals of injuries 
sustained in a fall at a VA facility on January 29, 1997, 
under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran filed a claim for service connection for 
arthritis of multiple joints in November 1998.  The claim has 
not been developed or adjudicated by the RO.  It is referred 
to the RO for appropriate action.  

The veteran's claim for an earlier effective date for service 
connection for post-traumatic stress disorder is covered in 
the remand portion of this decision.  


FINDINGS OF FACT

1.  In May 1996, the RO denied service connection for 
residuals of a right ankle injury; the veteran was duly 
notified of the decision later that month but he did not 
enter a notice of disagreement within one year of the date of 
notice of the rating decision. 

2.  Evidence added to the record since the May 1996 RO 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for residuals of a 
right ankle injury.  

3.  In February 1997, the RO denied service connection for 
chronic peripheral neuropathy; the veteran was duly notified 
of the decision in March 1997, but he did not enter a notice 
of disagreement within one year of the date of notice of the 
rating decision.  

4.  Evidence added to the record since the February 1997 RO 
decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for peripheral 
neuropathy.  

5.  The fall sustained by the veteran on January 29, 1997, 
while a patient at a VA facility, was not caused by VA 
hospital care, medical or surgical treatment or examination.  

6.  The fall sustained by the veteran on January 29, 1997, 
while a patient at a VA facility, was not incurred during 
training or rehabilitation as part of an approved program of 
VA Vocational Rehabilitation under the provisions of Chapter 
31 of Title 38, United States Code.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision denying entitlement to 
service connection for residuals of a right ankle injury is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence received since the May 1996 rating decision is 
new and material, and the veteran's claim of service 
connection for residuals of a right ankle injury is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).  

3.  The February 1997 rating decision denying entitlement to 
service connection for peripheral neuropathy is final.  38 
U.S.C.A. § 7105(c) (West 1991).  

4.  Evidence received since the February 1997 rating decision 
is new and material, and the veteran's claim of service 
connection for peripheral neuropathy is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).  
5.  Entitlement to VA compensation benefits for residuals of 
injuries of the low back, bilateral elbow, hip, hand and 
neck, claimed as a result of a fall injury incurred at a VA 
facility on January 29, 1997, under the provisions of 38 
U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); 38 C.F.R. §§ 3.358, 3.800 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the August 2000 Statement of the Case, including the 
standard for "new and material evidence" under 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that any duty 
to assist and duty to notify have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.


Factual Background.  The veteran's Form DD 214 reveals he 
served in the Republic of Vietnam.  He was awarded a Vietnam 
Service Medal with two Bronze Service Stars, a Combat 
Infantryman Badge and the Silver Star.  The veteran was 
awarded the Silver Star for gallantry in action while engaged 
in close combat with an armed hostile force in the Republic 
of Vietnam on April 4, 1968.  

The veteran's service induction examination in May 1967 noted 
the lower extremities were normal, and neurological and 
psychiatric evaluations were normal.  On service entrance in 
June 1967 no additional defects were discovered and the 
veteran was noted to be fit for service.  In April 1968 the 
veteran sprained his right ankle jumping a canal.  The 
impression was sprained right ankle.  An X-ray was negative 
for fracture.  In May 1968 the veteran's right ankle had some 
residual tenderness over the tibial talar junction, but full 
range of motion.  The veteran was returned to duty.  The 
service separation examination performed in May 1969 noted 
the lower extremities were normal and the neurologic and 
psychiatric evaluations were normal.  

In May 1987 the veteran filed claims for service connection 
for residuals of exposure to Agent Orange and a psychiatric 
disorder.  

VA examinations of the veteran were performed in November 
1987.  The general medical examination report included 
diagnosis of exposure to toxic chemical (Agent Orange) by 
history, residual scar from excision of a pilonidal cyst, 
malaria by history, alcoholic hepatitis, moderate exogenous 
obesity and hypercholesterolemia.  During the psychiatric 
evaluation the veteran did not identify any particular 
stressor in dreams or flashbacks that had occurred over the 
years.  However, he indicated that, when he heard 
helicopters, he was momentarily distracted.  The VA examiner 
commented there did not seem to be adequate criteria for the 
diagnosis of post-traumatic stress disorder at the time of 
the interview.  The examiner concluded that post-traumatic 
stress disorder was not present.  The Chief of the Psychiatry 
service concurred that the veteran did not meet the 
diagnostic criteria for post-traumatic stress disorder.  He 
stated the veteran's history strongly suggested the presence 
of an anxiety reaction.  

The RO denied the claim for service connection for post-
traumatic stress disorder and a skin condition as secondary 
to Agent Orange in an April 1988 rating action.  A July 1988 
letter from the RO informed the veteran his claims had been 
denied.  The claims folder does not include a notice of 
disagreement with the RO rating decision of April 1988.  

On January 11, 1996 the RO received the veteran's application 
for VA benefits, which included claims for service connection 
for post-traumatic stress disorder, exposure to Agent Orange 
and residuals of an ankle injury.  The veteran did not list 
any physicians who had treated him for these disabilities 
after service.  In January 1996 the RO requested copies of 
the veteran's outpatient treatment records from July 1994 to 
the present, from the West Los Angeles VA Medical Center.  
Copies of his VA medical records from the West Los Angles VA 
Medical Center were received in February 1996.  They included 
outpatient treatment records revealing complaints of post-
traumatic stress disorder symptoms.  The veteran was admitted 
for inpatient treatment of alcohol abuse from November 1995 
to January 1996.  The summary of hospitalization reveals a 
history of polyneuropathy and plans to admit the veteran to 
the post-traumatic stress disorder inpatient treatment 
program.  

In February 1996, the RO received a message that the veteran 
had failed to report for VA examination.  The RO denied the 
claims for service connection for post-traumatic stress 
disorder and residuals of a right ankle injury in May 1996.  
The veteran submitted a notice of disagreement with that 
decision in June 1996.  The RO issued a statement of the case 
in July 1996.  In a July 1996 letter to the veteran, the RO 
requested that he submit medical evidence of any disability 
he attributed to exposure to defoliants in service.  It was 
also requested that the veteran provide the names of all the 
medical care providers who had treated him since his 
separation from service.  

The veteran submitted a letter from the Chief of the Mental 
Health Clinic and his Case Manager at VA Medical Center in 
West Los Angeles.  The letter indicates the veteran had been 
treated there since August 11, 1994.  His treatment diagnosis 
was post-traumatic stress disorder.  He had also been 
diagnosed with alcohol dependency, peripheral neuropathy and 
a benign growth of the skin.  

A VA psychiatric examination in November 1996 noted the 
veteran had been diagnosed with post-traumatic stress 
disorder by Dr. K. at the VAMC in West Los Angeles since 
November 1995.  The examiner noted that he did not have the 
claims folder or any medical records.  The diagnosis was 
severe post-traumatic stress disorder with psychotic 
features.  

Also conducted in November 1996 was a VA examination of the 
veteran's peripheral nerves.  The veteran told the examiner 
he had numbness and tingling in his legs, that he had 
problems walking, and that it had started in 1969 and been 
getting worse.  The diagnosis was Agent Orange syndrome with 
olfactory and visual hallucinations, with manifestations that 
included severe sensory motor peripheral neuropathy.  

A February 1997 RO decision granted service connection for 
post-traumatic stress disorder, effective January 11, 1996.  
In the same decision, the RO denied service connection for 
peripheral neuropathy, noting that the veteran's peripheral 
neuropathy was not acute or subacute as set out in 
regulations that provide presumptive service connection for 
disorders related to exposure to Agent Orange.  The RO 
further noted that on VA examination in November 1987, there 
were no findings of peripheral neuropathy.  The RO notified 
the veteran of the February 1997 rating action by letter in 
March 1997.  The veteran did not submit a notice of 
disagreement with the February 1997 RO rating action within 
one year of the date of the letter notifying him of the 
decision.  

In July 1998 the veteran submitted a Statement in Support of 
Claim.  He asked to reopen his claim for an earlier effective 
date for post-traumatic stress disorder.  He asserted the 
effective date should be 1987 when he originally filed his 
claim for service connection for post-traumatic stress 
disorder.  

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151 in September 1998.  He claimed he injured his lower 
back, his elbows, hip, hand and neck when he fell on January 
29, 1997 while a patient at the VAMC in Los Angeles.  

The RO received the veteran's application to reopen his 
claims for service connection for residuals of a right ankle 
injury and peripheral neuropathy in October 1998.  The 
veteran submitted a statement in January 1999.  He stated he 
had been treated at the VAMC at Long Beach and the VA 
Outpatient Facility on Hill Street for post-traumatic stress 
disorder.  He also indicated he had been treated at the VAMC 
West Los Angeles for his "1151 claim", peripheral 
neuropathy and right ankle injury.  

In January 1999 the RO requested the veteran's outpatient 
treatment records from West Los Angeles.  The RO received 
copies of these records in March 1999.  The records included 
the discharge summary from the period of living in a VA 
domiciliary from August 1996 to June 1997.  It was noted the 
veteran's Supplemental Social Security income benefits had 
been approved.  Also, it was noted it was possible the 
veteran's peripheral neuropathy was from his heavy drinking.  
September 1996 VA Rheumatology clinic notes include a 
diagnosis of chronic peripheral neuropathy of uncertain 
etiology, predating the onset of diabetes mellitus.  

The veteran submitted additional evidence in April 1999.  It 
included two photographs of the veteran.  The first 
photograph shows the veteran standing supported by crutches.  
The second photograph shows a view of his lower extremities 
and feet, which appears to reveal that the veteran right 
ankle was significantly larger than the left ankle.  

The veteran also submitted his account of his January 29, 
1997 fall, which he recalled occurred in the bathroom on the 
tiles and concrete.  It was a Wednesday morning.  A. S. and 
L. E., both patients of PRRP Building 212, Third Floor heard 
him fall.  They came to help him.  A.S. reported the accident 
to the D.A. around 8:30 AM.  She said she had to report to 
the OD.  Later he met Miss J. outside the building and she 
told him she had left him a note about one o'clock.  There 
were no staff there the morning of the accident.  Attached to 
the statement was a Memorandum of Call slip to the veteran 
from J.  It reads, "You will need to be checked out by one 
of our doctors because of the fall you had this AM".  It was 
dated January 29, 1997.  

A statement from the veteran dated in June 1998 reveals he 
had completed a training class with the Environmental 
Management Service at the VAMC West Los Angeles.  In addition 
he wrote, " when working on any floor solutions must be 
mixed properly, applied correctly to the work area and 
equally as important all universal signs must be used 
properly."  

An RO decision in April 1999 denied an effective date prior 
to January 11, 1996, for the grant of service connection for 
post-traumatic stress disorder.  The veteran's application to 
reopen his claims for service connection for a right ankle 
injury and peripheral neuropathy were also denied.  The RO 
denied the claim for compensation under 38 U.S.C.A. § 1151 
for disability of the lower back, bilateral elbow, hip, hand 
and neck, claimed as due to a fall at a VA facility.  The 
veteran filed a notice of disagreement with the RO rating 
action in May 2000.  A statement of the case was issued to 
the veteran in August 2000.  The veteran filed his 
substantive appeal in September 2000.  

Relevant Laws and Regulations.  As noted above, regulations 
adopted by VA implementing the VCAA includes changes to the 
standard for determining new and material evidence under 
38 C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C. 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claims were filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The Board notes that the regulations regarding herbicide 
exposure were amended in November 1996.  61 Fed. Reg. 57,586 
(1996) (providing presumptive service connection for prostate 
cancer and acute and subacute peripheral neuropathy).   
38 C.F.R. § 3.309(e).  

Note 2 at the end of 38 C.F.R. § 3.309 states that for the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board notes that the provisions of 38 U.S.C.A. § 1151 
were revised effective October 1, 1997.  Since the veteran's 
claim was filed in September 1999, after the change in law, 
the new version of the law applies to his case.  VAOPGCPREC 
40-97.  

38 U.S.C.A. § 1151 provides that benefits may be paid for 
disability or death caused by hospital care, medical, or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, when the proximate 
cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable. Where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, which is deficient to standards set out by law, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 
requires a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable. 

Analysis.  

New and Material Evidence to Reopen Claim for Service 
Connection for a Right Ankle Injury

The RO denied service connection for an ankle injury in a May 
1996 raing decision.  The veteran filed a notice of 
disagreement in June 1996.  He only indicated disagreement 
with the denial of service connection for post-traumatic 
stress disorder.  Since the veteran did not disagree with the 
June 1996 rating action denying service connection for an 
ankle injury that decision became final.  38 C.F.R. 
§ 20.1103.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court  determined that the only applicable definition 
of "material" was that found in 38 C.F.R. § 3.156(a).  The 
regulation outlines the test for determining if evidence is 
new and material:  It must not have been previously 
submitted, it must bear directly and substantially on the 
specific matter for consideration, must not be either 
cumulative or redundant and must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The evidence submitted since the May 1996 RO decision 
included photographs of the veteran's ankle which clearly 
reveal swelling of the right ankle.  These photographs were 
not previously submitted.  They are relevant to the issue of 
service connection for a right ankle injury.  

The Federal Circuit has held that any interpretive doubt must 
be resolved in the veteran's favor and that the regulation 
imposes a lower burden to reopen than the Colvin (Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991)) test.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it would not be enough to convince 
the Board to alter a prior decision.  

The Board finds that the evidence added to the record since 
the May 1996 rating decision is new and material.  It 
includes the veteran's account of his injury and photographs 
of his injured ankle in service that presents a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disability.  It was not previously of 
record, is new, and is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the veteran's 
claim for service connection for a right ankle injury is is 
reopened.  




New and Material Evidence to Reopen a Claim for Service 
Connection for Chronic Peripheral Neuropathy

In February 1997 the RO denied the veteran's claim for 
peripheral neuropathy.  The veteran did not submit a notice 
of disagreement with that determination within one year of 
being notified his claim had been denied.  38 C.F.R. 
§ 20.1103.  

Since the February 1997 decision, the RO received copies of 
VA records, which included a current diagnosis of peripheral 
neuropathy.  A February 1996 record noted that the peripheral 
neuropathy was of uncertain etiology.  An August 1996 record 
included speculation that the peripheral neuropathy was 
related to the veteran's heavy drinking.  Previously a VA 
examiner had attributed the veteran's peripheral neuropathy 
to Agent Orange Syndrome.  This evidence was not previously 
in the claims folder.  

The Board finds that the additional evidence is relevant to 
the issue of the etiology of the veteran's current back 
disorder, and it contributes to a more complete picture of 
the origins of the veteran's claimed disability.  The Federal 
Circuit has clearly stated that new and material evidence 
does not have be of such weight as to change the outcome of 
the prior decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The veteran's records of treatment, the opinion 
of the VA physician and his testimony which reveal a more 
complete picture of his injury in service and continuity of 
symptoms would be of value to a physician in determining the 
origins of his current back pathology.  

The evidence submitted since the RO previously denied the 
claim is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, the veteran's claim for service connection for a 
back disability is reopened.  

Compensation for Residuals of a Fall at a VA Facility Under 
38 U.S.C.A. § 1151

There is no dispute as to the facts which lead to this claim.  
The veteran asserts he fell in the bathroom on the morning of 
January 29, 1997, while he was a resident of a VA facility.  
The VA records reveal that he was a resident of a VA 
domiciliary on that date.  The veteran has submitted a note 
that corroborates his account of falling on January 29, 1997 
at the VA domiciliary.  He has also indicated he participated 
in a training program by the Environmental Management program 
of the VAMC.  Nothing in the record indicates the veteran was 
receiving treatment at the time he fell, that his fall was 
caused by VA treatment or that he was involved in a VA 
Rehabilitation Program at the time of the fall.  The veteran 
has not made any such contention.  

The veteran has not asserted facts which support legal 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151.  The statute was designed to provide compensation for 
veterans who sustained additional disability as a result of 
receiving VA treatment or examinations.  Although 38 U.S.C.A. 
§ 1151 has been amended recently to add the element of fault, 
the intent of Congress to provide compensation for disability 
related to VA treatment or examination has not changed.  

The United States Court of Appeals for Veterans Claims 
(Court) interpreted the statute prior to the recent 
amendments.  In Sweitzer v. Brown, 5 Vet. App. 503 (1993) the 
Court noted the legislative history can be read as 
reinforcing the conclusion that compensation under 38 
U.S.C.A. § 1151 is to be awarded for an increase in 
disability that is the result of action by the VA, and not 
from a coincidental event.  As the Court noted the statute 
does not address disabilities that are merely coincidental 
with receipt of VA treatment or which are the result of 
action by the claimant.  The current statute provides 
compensation when the disability or death was caused by 
hospital care, medical or surgical treatment or an 
examination furnished by VA.  The statute also provides 
compensation when the disability was proximately caused by 
the provision of training and rehabilitation services under a 
vocational rehabilitation program under Chapter 31.  

In this case the veteran fell while a resident of a VA 
domiciliary.  Nothing in the record indicates his fall was 
caused by hospital care, medical or surgical treatment,  or 
an examination furnished by VA.  The veteran has not 
indicated he was involved in a VA program of Vocational 
Rehabilitation.  The environmental management program he 
participated in is not a VA Vocational Rehabilitation 
program.  The Board has concluded that the injury was not 
sustained while the veteran was participating in a Chapter 31 
Vocational Rehabilitation program. 38 U.S.C.A. § 3100.

The Board finds there is no legal basis for an award of VA 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 for any disability which could be established as a 
residual of the fall at the VA domiciliary on January 29, 
1997.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994);  

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) and its implementing 
regulations, to include the revision of the provisions of 38 
C.F.R. § 3.159, effective November 9, 2000 (also see 66 Fed. 
Reg. 45620-45632 (August 29, 2001)), the Board finds that 
VA's duties under the cited legal authority have been 
fulfilled, to include the implementing regulatory provisions 
of 38 C.F.R. § 3.159.  The record reflects the RO informed 
the appellant in the August 2000 Statement of the Case of 
what evidence was needed to substantiate his claim.  It 
included a summary of the relevant evidence and applicable 
statutory and regulatory provisions pertinent to the instant 
case.  Further, the veteran has identified no evidence that 
has not already been obtained.  Moreover, as the law and not 
the facts is dispositive in this case, there does not appear 
to be any reasonable possibility that any additional 
assistance would aid in substantiating the appellant's claim.  
See § 3 of the VCAA, codified at 38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001)).  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claims for service connection for residuals of a 
right ankle injury and peripheral neuropathy; to this extent 
only, the appeal is granted subject to the following remand 
provisions.  

The claim for compensation for residuals of injuries 
sustained in a fall at a VA facility on January 29, 1997, 
under the provisions of 38 U.S.C.A. § 1151, is denied.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100. It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
the remaining claims.
The veteran is seeking an effective date for the grant of 
service connection for post-traumatic stress disorder prior 
to January 11, 1996.  The letter from the VA Chief of 
Psychiatry and Case Manager indicates the veteran had been 
treated at the VA Mental Health Clinic for post-traumatic 
stress disorder since August 11, 1994.  

The regulations state that any communication of action, 
indicating an intent to apply for one or more benefits under 
the VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155 (2000).  A report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits, if the 
report relates to the disability which may establish 
entitlement.  Acceptance of a report of examination or 
treatment as a claim to reopen is subject to the requirements 
of 38 C.F.R. § 3.114.  38 C.F.R. § 3.157 (2000).  For 
reopened claims the date of receipt of claim or date 
entitlement arose, whichever is the later is the effective 
date of an award of compensation.  38 C.F.R. § 3.400 (2000).  
The records from the VA Mental Health Clinic may include a 
diagnosis of post-traumatic stress disorder prior to the date 
the veteran's application to reopen his claim for service 
connection was received at the RO in January 1996.  It could 
be considered an informal claim for service connection for 
post-traumatic stress disorder.  

The Board notes that the RO previously requested the 
veteran's records from the VAMC for the period beginning in 
July 1994.  The records received in February 1996 at the RO 
did not include any records from the Mental Health Clinic.  
For that reason a second request for the veteran's records 
must be made, with a specific request for records from the 
Mental Health Clinic.  It is pertinent to note that, in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board even where they were not 
actually before the adjudicating body.

It was noted in the records from the VA domiciliary the 
veteran had been approved for Social Security Supplemental 
Income benefits during his residency from August 1996 to 
April 1997.  Those records may include treatment for a 
current right ankle disability or an opinion as to the 
etiology of the veteran's peripheral neuropathy.  The claims 
folder does not include any copies of the medical records 
from the Social Security Administration.  Those records must 
be obtained and associated with the claims folder.  VCAA, 
supra; 38 U.S.C.A. §§ 5102, 5103, 5103A, and 66 Fed. Reg. 
45,620 (Aug. 29, 2001), to be codified at 38 C.F.R. § 3.159; 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is seeking service connection for peripheral 
neuropathy, to include as due to exposure to Agent Orange 
during service.  A veteran who has had active service in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin, such as AO, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6).  The presumption of exposure requires both 
service in Vietnam during the designated time period and the 
establishment of one of the listed diseases in order for the 
presumption of inservice exposure to an herbicide to apply.  
McCartt v. West, 12 Vet. App. 164, 168-69 (1999). 

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Even though the veteran 
was not diagnosed with a disease listed in 38 C.F.R. § 
3.309(e) (2000), to include acute or subacute (emphasis 
added) peripheral neuropathy with 6 months of the alleged 
exposure, the establishment of service connection by proof of 
direct causation is not precluded.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1999), cert. denied, 118 S.Ct. 1171 (1998).  

In this case, the service personnel records establish that 
the veteran served in Vietnam within the appropriate period, 
and thereby had qualifying Vietnam service. 38 C.F.R. §§ 
3.2(f), 3.307(a)(6)(iii), 3.313(a) (2000).  It is now 
necessary to assist the veteran in verifying any exposure he 
may have had to Agent Orange in service.  
The claims folder includes an October 1996 VA report 
revealing a diagnosis of Agent Orange syndrome which appears 
to include peripheral neuropathy.  It does not appear that 
the examiner had the veteran's medical records or a copy of 
the claims folder at the time of the examination.  Later VA 
records have indicated the peripheral neuropathy may be 
related to heavy alcohol use.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds that 
a medical opinion must be obtained from an appropriate 
specialist to address the issue of whether it is at least as 
likely as not that the veteran's chronic peripheral 
neuropathy is related to exposure to Agent Orange in service.  

The Board takes this opportunity to inform the veteran that 
when a veteran fails to report for VA examination scheduled 
in conjunction with an original compensation claim without 
good cause, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2000).  

It is also the Board's judgment that the RO must review the 
claims file and address in the first instance whether any 
additional notification or development action is required 
under the VCAA regarding the issues on appeal, to include the 
new notification requirements and development procedures 
contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 66 Fed. Reg. 45,620 (Aug. 
29, 2001), to be codified at 38 C.F.R. § 3.159. 

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should request that the 
veteran identify the name and address of 
any health care provider who has treated 
him for a psychiatric disorder, 
peripheral neuropathy or residuals of his 
right ankle sprain.  After obtaining the 
necessary releases, the RO should obtain 
any records that are not already in the 
claims folder.  This should include a 
specific request for the veteran's VA 
Mental Health Clinic records beginning in 
August 1994 from the VAMC in West Los 
Angeles.  

2.  The RO must review the claims file to 
determine whether any additional 
notification or development action is 
required under the VCAA regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), to be 
codified at 38 C.F.R. § 3.159. 

3.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 38 
U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  The RO should then arrange for a VA 
examination by a neurologist to determine 
the onset date and etiology of the 
veteran's peripheral neuropathy.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  In addition, it is 
requested that the examiner address the 
following:  Is it at least as likely as 
not that the veteran's peripheral 
neuropathy is causally linked to any 
incident of service, to include claimed 
exposure to Agent Orange?  

5.  The RO should arrange for a VA 
examination to determine if the veteran 
currently has any residuals of a right 
ankle sprain in service.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  If a right ankle disability 
is present, the examiner must opine 
whether it at least as likely as not that 
any current right ankle disability is 
related to any incident of service, to 
include a right ankle sprain?  

Thereafter, the RO should readjudicate the claims for 
entitlement to service connection for peripheral neuropathy 
and residuals of a right ankle injury, and the claim for an 
effective date for the grant of service connection for post-
traumatic stress disorder, prior to January 11, 1996.  If any 
of the benefits sought on appeal remain denied, the appellant 
and his representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



